Marston, J.:
A bill of interpleader is a bill filed for the protection of a person from whom several persons claim legally or equitably the same thing, debt, or duty; but who has incurred no independent liability to any of them, and does not himself claim an interest in the matter. — Adams’ Eq., 202. And it is essential, among other things that the party seeking relief has incurred no independent liability to either claimant.— Id., 204. In this case the bill alleges that *complainant incurred the liability under an express agreement with some of the parties against whom he now claims relief. *35Such being the ease he is not entitled to the relief he now seeks.
The decree dismissing the hill must he affirmed, with costs.
The other justices concurred.